Case 6:20-ogeey-KI-FDea fy, Ril 02/14/20 Page 1 of 9

Fill in this information to identify your case:

 
  

 

 

 

 

 

s i Lind
| United States Bankruptcy Court for the: mo
| Middle District of Florida | on
Case number (if known): Chapter you are filing under: ~~
Chapter 7 i -
CY Chapter 11 Be gy SG
i C) Chapter 12 : wt ee
QC) Chapter 13 CE Check his isan
amended filing=
LITT CAE AL AAA AAAI AAA A ON © —
Te OM 6B
Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

 

The bankruptcy forms use you and Debtor 7 to refer to a debtor filin
joint case—and in joint cases, these forms use you to ask for infor
the answer would be yes If either debtor owns a car. When inform
Debtor 2 to distinguish between them. In joint cases, one of the s
Same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married
information. If more space is needed, attach a separate s'
(if known). Answer every question.

EERE teentity Yourself

4. Your full name

g alone. A married couple may file a bankruptcy case together—called a
mation from both debtors. For example, if a form asks, “Do you own a car,”
ation is needed about the spouses separately, the form uses Debtor 1 and
pouses must report information as Debtor 7 and the other as Debtor 2. The

people are filing together, both are equally responsible for supplying correct
heet to this form. On the top of any additional pages, write your name and case number

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
government-issued picture ENRIQUE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

identification (for example, First name First name
your driver's license or
passport). Middle name Middle name
Bring your picture HERNANDEZ
identification to your meeting —- Last name Last name
with the trustee.
Suffix (Sr., Jr., II, I) Suffix (Sr, dr, WWD
2. All other names you
have used in the last 8 First name Eitstname
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First narne
Middle name Middle name
Last name Last name
_ 3. Only the last 4 digits of
__- your Socia! Security OX —xxX-_ 6 7 7 4 a
humber or federal OR OR
Individual Taxpayer 9 9
Identification number MK KK RR ORM
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 6:20-bk-00897-KJ Doci1 Filed 02/14/20 Page 2 of9

 

 

 

Debtor 7 EN RIQ U E H E RNAN D EZ Case number (if known)
First Name Middla Name Last Name
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

4 | have not used any business names or EINs.

 

Business name

 

Business name

EIN

EIN”

L) | have not used any business names or EINs.

 

Business name

 

Business name

EIN

EIN

 

5. Where you live

 

3644 Devereaux Court

 

 

 

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street

ORLANDO FL 32837

City Stata ZIP Code City State ZIP Code
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Cade City State ZIP Code
6 Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C) | have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

CJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

L) i have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Ojficial Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Debtor 1

Case 6:20-bk-00897-KJ Doci1 Filed 02/14/20 Page 3of9

ENRIQUE

First Name

Middle Name

HERNANDEZ

Last Name

Case number tf inown),

J Part 2: Tell the Court About Your Bankruptcy Case

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankrupicy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under iA Chapter 7
LJ Chapter +1
CE Chapter 12
L) Chapter 13
8. How you will pay the fee 41 will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
LJ I need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals ta Pay The Filing Fee in instaliments (Official Form 103A).
L) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By jaw, a judge may, but is not required to, waive your fee, and may do so only if your income is
fess than 150% of the official poverty line that applies to your farnily size and you are unable to
pay the fee in installments}. If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for L No
bankruptcy within the
last 8 years? Yes. District MIDDLE FLORIDA when 09/14/2018 — Goce number 18-5635
MM / DD /YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD /YYYY
10. Are any bankruptcy id No
cases pending or being
filed by a spouse who is Ql Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
11. Do you rent your Uno. Go toline 12.
residence? Q) Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

LI No. Go te line 12.

L) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and fite it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptey page 3
Case 6:20-bk-00897-KJ Doci1 Filed 02/14/20 Page 4of9

Debtor t ENRIQU E H ERNAN DEZ Case number (i known}

 

 

First Name Middle Nama Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor [4 No. Go to Part 4.
of any full- or part-time
business? CI Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
Lic. B P p Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

L) Health Care Business (as defined in 11 U.S.C. § 104(27A})
C} Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

CQ) Commodity Broker (as defined in 11 U.S.C. § 101(6))

LJ None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the ean set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and mast recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
debtor?
For a definition of smaif

business debtor, see CI No. | am filing under Chapter 11, but iam NOT a small business debtor according to the definition in
11 U.S.C, § 101(51D). the Bankruptcy Code.

Zi No. lam nat filing under Chapter 41.

LJ Yes. | am filing under Chapter 11 and | ama small business debtor according to the definition in the
Bankruptcy Code.

Part a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own orhave any (No
property that poses or is
alleged to pose a threat ) Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any
property that needs

immediate attention? if immediate attention is needed, why is it needed?

 

For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 6:20-bk-00897-KJ Doci1 Filed 02/14/20 Page5of9

Debtor 1 ENRIQUE

First Name Middla Name

HERNANDEZ

Last Name

Case number (i known}

 

Ba Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot de so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CL) t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

L) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required yau to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptey.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file,
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
oniy for cause and is limited to a maximum of 15
days.

C) am not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a menial illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

L Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

LL) I received a briefing from an approved credit
counseling agency within the 180 days before |
fited this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LI | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(1 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made ta obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15
days.

O11 am not required to receive a briefing about
credit counseling because of:

O Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

a Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Q) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 6:20-bk-00897-KJ Doci1 Filed 02/14/20 Page 6of9

Debtor 1 ENRIQUE HERNANDEZ

First Name Middle Name Last Name

 

Case number tit known)

| Part 6: | Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individuat primarily for a personal, family, or household purpose.”

L} No. Go to line 16b.
4 Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

L) No. Go to line 16c.
L) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

QL) No. Iam not filing under Chapter 7. Go to line 18.

4 Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and Wi No
administrative expenses
are paid that funds will be QO) Yes
available for distribution
to unsecured creditors?
18. How many creditors do 4 1-49 L) 1,000-5,000 QO) 25,001-50,000
you estimate that you L) 50-99 L) 5,001-10,000 U 50,001-7100,000
owe? QC} 100-199 Q 10,001-25,000 CJ More than 100,000
C] 200-999
19. How much do you C) $0-$50,000 C) $1,000,001-$10 million LY $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

Official Form 101

L) $50,001-$100,000
 $100,001-$5c0,000
LJ $500,001-$1 million

QC) $0-$50,000

C) $50,001-$100,000
4 $100,001-$500,000
Q) $500,001-31 million

CJ $16,000,001-$50 miltion
CL) $50,000,001-$100 million
LJ $100,000,001-$560 million

CJ $1,000,001-$10 million

L) $10,000,001-$50 million
L) $50,000,001-$100 million
LJ $100,000,001-$500 miflion

C) $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
C) More than $50 billion

LJ $500,000,001-$1 billion

CJ $1,000,000,001-$10 billion
Q) $10,000,000,001-$50 billion
LJ More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13

of title 11, United States Code. | understand the relief available under e

under Chapter 7.

ach chapter, and | choose to proceed

(f no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, conceating property,
with a bankruptcy case can

18 U.S.C. §§ 152, 1341, 1519, and 3571.

  

WA Beek
Me

, Signaturefst Debtor 1/

Executed on 02/14/2020
“MM 7 DD fYYYY_

Voluntary Petition for Individuats Filing for Bankruptcy

ity, Me x

=

or obtaining money or property by fraud in connection
result in fines up to $250,000, or imprisonment for up to 20 years, or both.

 

Signature of Debtor 2

Executed on

MM / DD /YYYY

 

page 6
Case 6:20-bk-00897-KJ Doci1 Filed 02/14/20 Page 7 of9

Debtor 1 EN RIQUE HERNAN DEZ Case number ti known)

First Nama Middle Name Last Name

 

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s} about eligibility
te proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 14 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

heed to file this page. x
Date
Signature of Attorney for Debtor MM / ODD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 6:20-bk-00897-KJ Doci1 Filed 02/14/20 Page 8of9

 

 

 

 

Debtor 4 ENRIQU E H ERNAN DEZ Case number td known}

First Name Middle Name Last Nama
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney

themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
If you are represented by

an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, of you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
Property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankrupicy
case, such as destroying or hiding property, falsifying records, or iying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself, To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

Ld No
id Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C} No
i Yes

Did you pay or agree to pay sorneone who is not an attorney to help you fill out your bankruptcy farms?

id No

©] Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

Mi ghey Meuenke x

 

 

 

 

 

 

x
[Sersure ofBedtor 1 / Signature of Debtor 2
‘Date 02/14/2020 Date
MM/DD /Y¥YYY MM/ DD SYYYY
Contact phone Contact phone
Cell phone Cell phone
Email address Email address

 

 

 

   

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 6:20-bk-00897-KJ Doci1 Filed 02/14/20 Page 9of9

UNITED STATES BANKRUPTCY COURT MIDDLE DISTRICT OF FLORIDA

 

 

ORLANDO DIVISION
In re: Case No.
Chapter 7
Enrique Hernandez
LIST OF CREDITORS
BANK OF AMERICA N.A

100 N. Tryon Street
Charlotte, NC 28255-0001
